DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application #16/482,083 in which claims 1-20 have been presented for prosecution below.
Priority
Acknowledgment is made of Applicant's benefit claim to International ApplicationPCT/US2018/039312, filed on 25 June 2018, of which this Application is a National Stage entry.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/30/2019, 01/07/2021, and 03/24/2021 have been considered by the examiner and placed of record. Initialed copies are attached herewith.
Claim Objections
Claim 19 is objected to because of the following informalities:  In claim 19, it is not clear what the underlined limitations of, “wherein the state-of-charge is relative to a shut-down voltage” is referring to as the term “relative to” is very vague and ambiguous.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s)(independent claims 10 and 15) does/do not fall "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.c. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery. Inc. v. Berkline Corp. , 134 F.3d 1473 (Fed. Cir. 1998).
By inspection of the specification(¶[0059]) does not clearly exclude signals per se.
Subject Matter Eligibility of Computer Readable Media
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.0 I. When the 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 USC. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery. Inc. v. Berkline Corp. , 134 F.3d 1473 (Fed. Cir. 1998).
Dependent claims 11-14 and respectively claims 16-20 are equally rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mingant et al., (Mingant) USPAT 8,849,598 in view of Yebka et al., (Yebka) US 2017/0170672.
Regarding claim 15, Mingant at least discloses and shows in Figs. 1,4,6, and 11:
 An electronic device(BMS, IMP; see Col. 5, lines 51-67), comprising: one or more computer processors(note-electrochemical impedance model is implemented in a computer programmed with software, which when executed, provides the electrochemical impedance model as a function of the at least one property and of parameters, and calibrating the parameters by an adjustment of the electrochemical impedance measurements obtained for the internal states); a battery(BatE1)(see Fig. 11); an I/O interface(necessarily present in the vehicle since the determination of the impedance of the battery is implemented on board a vehicle; see col. 5, lines 36-42); and one or more computer-readable media(memory)(see col. 8, lines 43-56) having instructions stored thereon that, responsive to execution by the one or more computer processors, implement a battery manager(BMS) configured to: determine conditions at the battery(SOC,SOH,T), the conditions including one or more of a cycle count of the battery or a temperature(T)(note-the limitation recites “one or more of a cycle count of the battery or temperature condition at the battery”) condition at the battery(BatE1); determine(via CALC)(col. 8, lines 43-54), based on the conditions at the battery(BatE1), an impedance of the battery; determine, based on the impedance of the battery, a state-of-charge of the battery(col. 7, lines; col. 8, lines 1-38) and provide, via the I/O interface(Note- since the method of determining the impedance of the battery is implemented on board a vehicle, an I/O is necessarily included such as the vehicle display or dashboard; see col. 5, lines 36-42), an indication of the state-of-charge of the battery.
Mingant does not expressly discloses an I/O via which an indication of the state of the battery is provided.
Yebka discloses and shows in Fig. 5, factual evidence of, providing, via the I/O(192)(¶[0031],[0057]-[0058]) interface, an indication of the state-of-charge of the battery.
Mingant and Yebka are analogous art in battery impedance determination system.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have expressly included an I/O via which, an indication of the state of charge of the battery is provided, for the advantages of indicating to a user that a battery in the device is swelling and is at a dangerous level and need to be replaced soon and the remaining run-time of the battery, as per the teachings of Yebka(¶[0058]).
Regarding claim 20, Mingant in view of Yebka discloses all the claimed invention as set forth and discussed above in claim 15. Yebka further discloses, wherein conditions at the battery(191) include input received from a user of the electronic device(100)(¶[0026],[0037]).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mingant et al., (Mingant) USPAT 8,849,598 in view of Yebka et al., (Yebka) US 2017/0170672 in further view of Murawski et al., (Murawski) USPAT 9,015,513.
Regarding claims 16-18, Mingant in view Yebka does not expressly disclose, wherein the battery manager is further configured, after providing the indication of the state-of-charge, to: determine updated conditions at the battery; determine an updated impedance of the battery; determine an updated state-of-charge; and provide an updated indication of the state-of-charge.
Murawski discloses factual evidence of, wherein the battery manager(104) is further configured, after providing the indication of the state-of-charge, to: determine updated conditions at the battery(119); determine an updated impedance of the battery(119)(Fig. 2); determine an updated state-of-charge; and provide an updated indication(display 121)(Fig. 2) of the state-of-charge (col. 9, lines 19-59).
Mingant, Yebka and Murawski are analogous art battery powered system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mingant as modified by Yebka by determining updated conditions at the battery; determining an updated impedance of the battery; determining an updated state-of-charge; and provide an updated indication of the state-of-charge for the advantages of providing additional accuracy to the profile for determining the remaining run-time left in the battery for a particular work application, and also for the purposes of alerting the user regarding the remaining run-time, as per the teachings of Murawski(col. 8, lines 1-6).
Accordingly claims 16-18 would have been obvious.
Allowable Subject Matter
Claims 1-9 are objected to but are otherwise provisionally allowed.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, as in claim 1: a method comprising among other patentable steps, “…an impedance of the battery, the determining based on conditions at the battery; determining, based on the impedance of the battery, a voltage margin for voltage transients; setting, by the electronic device, the shut-down voltage for the electronic device, the shut-down voltage based on a sum of the voltage margin for voltage transients and an undervoltage lockout voltage level”.
Claims 2-9 depend either directly or indirectly from claim 1 and thus are also allowable for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        May 22, 2021